EXHIBIT 10.1

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL AND (2) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

WORK ORDER

This WORK ORDER is made the date the last party signs below between:

 

(1)

Galectin Therapeutics Inc. whose registered office is at Suite 240, 4960
Peachtree Industrial Boulevard, Norcross, Georgia 30071, USA (the Sponsor); and

 

(2)

Covance Inc., a corporation of the State of Delaware having its principal place
of business at 206 Carnegie Center, Princeton, New Jersey 08540 USA (Covance),

(each a Party and collectively the Parties).

RECITALS

 

(A)

WHEREAS Sponsor and Covance are parties to a Master Services Agreement effective
as of March 12, 2020 (the MSA).

 

(B)

WHEREAS Sponsor and Covance entered in a Start-up Agreement effective as of 1st
April 2019, as subsequently amended by Amendment #1, effective as of the 25th
June 2019, Amendment #2, effective as of the 31st August 2019, Amendment #3,
effective as of the 31st October 2019, Amendment #4, effective as of the 31st
January 2020 and Amendment #5, effective as of the 30th April 2020 (hereafter
the SUA) for the provision by Covance to Sponsor of preliminary services for the
set-up of the study based on Sponsor’s Protocol GT-031 (NASH-RX) “A Seamless,
Adaptive, Phase 2b/3, Double-Blind, Randomized, Placebo-controlled, Multicenter,
International Study Evaluating the Efficacy and Safety of Belapectin (GR-MD-02)
for the Prevention of Esophageal Varices in NASH Cirrhosis” (hereafter the
Study).

 

(C)

WHEREAS subject to the terms and conditions of the MSA and the additional terms
and conditions set forth in Exhibit A-2 to the MSA, the Sponsor and Covance
hereby agree to execute a Work Order relating to the conduct of the Study by
Covance (hereafter the “Work Order”), with the SUA to be superseded in its
entirety by the Work Order.

NOW THEREFORE the Parties agree as follows:

 

1.

Definitions and Interpretation

 

1.1.

Each word and term used in this Work Order, but not defined, has the meaning
specified in the MSA unless a clear contrary interpretation otherwise applies.

 

1.2.

In this Work Order, unless the context otherwise requires, the following words
and expressions shall have the following meanings:

“Legal Representative” shall mean Covance’s role in providing the Legal
Representation Services to the Sponsor.

 

Page 1 of 11



--------------------------------------------------------------------------------

“Legal Representation Services” shall mean Covance’s agreement to act as the
agent of the Sponsor as legal representative in Australia, Europe, Mexico, Korea
and United Kingdom and to provide the Services described at Annex 1 to this Work
Order under the heading “Legal Representation Services”.

 

1.3.

In the event of conflict between the terms and conditions of this Work Order and
those of the MSA, the terms of the MSA shall prevail except to the extent that
this Work Order expressly and specifically states an intent to supersede the MSA
on a specific matter.

 

2.

Term and Termination

The term of this Work Order shall be deemed to have commenced on 15th June 2020
(Effective Date) and shall continue until completion of the Study (excluding
archival obligations and similar ongoing obligations which would survive in
accordance with the MSA and this Work Order) and the Sponsor’s payment of the
relevant fees, pass through costs and other applicable costs and expenses
incurred by Covance in the performance of the Services or earlier termination of
the Work Order or MSA in accordance with the termination provisions set out in
the MSA (the Term).

 

3.

Services

 

3.1.

The Parties acknowledge that the Services (as defined in the MSA) include the
Legal Representation Services. For the avoidance of doubt, Legal Representation
Services shall not include any services relating to compliance with any Data
Protection Laws, which shall remain the responsibility of the Sponsor.

 

3.2.

Covance agrees to perform the following Services for the Sponsor as set forth in
the attached description of Services at Annex 1, which shall also detail the
Study Specific Assumptions that apply to the Services.

 

3.3.

The SUA is superseded entirely by the MSA and this Work Order. All services
performed under the SUA shall be deemed to have been performed under the MSA and
this Work Order. All sums billed or which otherwise would be billed by Covance
to Sponsor under the SUA are included in the Budget as set forth in Section 4,
and all payments that have been made by Sponsor under the SUA are to be credited
against the invoices first issued to Sponsor by Covance under this Work Order.

 

4.

Budget

 

4.1.

The Budget for the Services is set out in the detailed Budget in this Work Order
attached at Annex 2. (the “Budget”)

 

4.2.

In consideration for its performance of the Services under this Work Order, the
Sponsor shall pay Covance in accordance with the payment schedule or payment
terms set out in this Work Order attached as Annex 3.

 

4.3.

Invoices are due within [*] days of receipt by the Sponsor.

 

5.

Payment and Invoice Details

 

5.1.

All invoices to the Sponsor should be sent both via email and post to the
attention of:

Jack W. Callicutt

Chief Financial Officer

callicutt@galectintherapeutics.com

 

Page 2 of 11



--------------------------------------------------------------------------------

Galectin Therapeutics Inc.

4960 Peachtree Industrial Boulevard, Suite 240,

Norcross, Georgia 30071

 

5.2.

All payments to Covance should be sent to the following address:

Covance Inc.

ABA #[*]

Account #[*]

Swift Code (international)

[*]

or alternately, mailed to:

Covance Inc.,

P.O. Box 2445,

Burlington, NC 27216

Taxpayer ID Number [*]

 

6.

Change Control

In the event that any of the Assumptions used to calculate the Budget or in the
provision the Services change, in accordance with Section 10 of the MSA, the
Parties shall negotiate an amendment to this Work Order if appropriate. No
amendment to this Work Order shall be binding unless agreed in writing.

 

7.

Power of Attorney

The Power of Attorney appended to this Work Order at Annex 4 shall be completed
by the Parties and executed appropriately prior to the commencement of the Legal
Representation Services. The Parties acknowledge that the Power of Attorney
shall give Covance the authority to act as Legal Representative for the Sponsor
when providing the Legal Representation Services.

 

8.

Insurance

This paragraph shall replace Section 23 of the MSA. The Sponsor hereby
represents and warrants that it maintains adequate separate clinical trial
insurance and product liability coverage consistent with industry standards and
in compliance with all Regulatory Requirements through a reputable insurance
carrier having a minimum of an A-rating by Best’s rating service or higher which
shall have a minimum discovery period of three (3) years inclusive of the period
covering clinical trials insurance. For the avoidance of doubt, if the
certificate of liability covers a period of twelve (12) months, the insurance
coverage must include an extended reporting period of an additional two
(2) years. Sponsor shall be required to maintain such insurance through the life
of the study and shall notify Covance in writing of any changes in coverage
which impact requirements set forth above. The sum insured shall not be less
than ten million US dollars (US $10,000,000) per occurrence. The Sponsor further
represents and warrants that such insurance policies shall not contains any
additional exclusions clauses not normally found in insurance of such type that
might limit and would not extend to the study for which the Services are being
provided. Covance shall be an additional insured under Sponsor’s policy of
insurance. The insurance of Sponsor shall insure against third party claims
asserted by all subjects screened or treated as part of the Study for personal
injury suffered as a result of the participation in the Study and/or the Study
screening process.

 

Page 3 of 11



--------------------------------------------------------------------------------

9.

Termination

 

9.1.

Should the Sponsor: (a) reduce the level of Services (including the Legal
Representation Services) to be provided by Covance to the extent that it is no
longer commercially viable for Covance to perform the Legal Representation
Services for the Sponsor; (b) become eligible to assume responsibilities of
legal representative itself; (c) unable to provide the level and form of
insurance required as specified above at Section 8; or (d) any regulatory or
statutory requirement prevents the provision of Legal Representation Services by
Covance, it shall notify Covance promptly in writing. Covance shall, upon
written notice from the Sponsor have the right to: (a) terminate any Legal
Representation Services; and/or (b) refuse any additional or revised Legal
Representation Services which are not already ongoing under the relevant Work
Order.

 

9.2.

In the event that Covance terminates the Legal Representation Services under
this Work Order, it shall cease to be the Legal Representative of the Sponsor in
respect of the Services provided hereunder.

 

10.

Entire Agreement

This Work Order (including any annexes hereto) and the terms of the MSA
represent the entire and integrated agreement between the Sponsor and Covance
and supersede all prior negotiations, representations or agreements, either
written or oral, regarding the Services.

 

11.

Choice of Law and Jurisdiction

Any contractual dispute or claim arising between the Parties to this Work Order
arising out of or in connection with the MSA or the Services defined herein
shall be construed, governed, interpreted, and applied in accordance with the
provisions of Section 33.11 of the MSA.

 

Galectin Therapeutics Inc.     Covance Inc.: Name:  

Harold H. Shlevin

    Name:  

Michael Brooks

Signature:  

/s/ Harold H. Shlevin

    Signature:  

/s/ Michael Brooks

Title:  

President & CEO

    Title:  

President, Clinical Development and Commercialization

Date:  

June 22, 2020

    Date:  

June 22, 2020

 

Page 4 of 11



--------------------------------------------------------------------------------

ANNEX 1 – DESCRIPTION OF SERVICES

 

1.

Legal Representation Services

 

  1.1.

The Parties have agreed that Covance shall provide the Legal Representation
Services which shall form part of the Services to be provided under this Work
Order. Covance shall perform the Legal Representation Services in compliance
with the applicable clinical trial law in Australia, Europe, Mexico, Korea and
United Kingdom, which shall include the following, in each case, only in
relation to the Study:

 

  a)

provision of a contact address, fax number, telephone number and e-mail address
along with any other necessary contact details to Regulatory Authorities for the
purpose of communications with such Regulatory Authorities and third parties in
connection with Covance’s role as the Sponsor’s Legal Representative;

 

  b)

provision of an individual employee of Covance who shall be familiar with the
Study and shall act as a contact or liaison with Regulatory Authorities and
third parties in connection with Covance’s role as the Legal Representative of
the Sponsor;

 

  c)

where reasonably necessary in accordance with Regulatory Requirements, assisting
the Sponsor in notifying or obtaining approval from the relevant Regulatory
Authorities in respect of its appointment and in consultation with the Sponsor,
preparation of any other documents that are necessary to confirm or formalise
such appointment or to inform third parties;

 

  d)

preparation and signing of applications, notifications and other documents in
connection with the Study (including, as applicable, letters of authority,
applications for clinical trial authorisations and ethical approvals,
applications for amendments thereto and notifications of the termination or
completion of the Study);

 

  e)

where Covance expressly takes responsibility for compiling the clinical trial
application, supervision, preparation and submission of such clinical trial
application to any relevant Regulatory Authorities within Australia, Europe,
Mexico, Korea, and United Kingdom;

 

  f)

performance of all other tasks and activities, including communication, where
necessary, with the relevant Regulatory Authorities and as required in
connection with the appointment and fulfilment of the regulatory obligations of
Covance as the Sponsor’s Legal Representative;

 

  g)

seeking and obtaining the Sponsor’s instructions and approval before
communicating with Regulatory Authorities and other third parties or performing
any other task or activity in connection with Covance’s role as Legal
Representative, provided that where urgent action is required (e.g. an urgent
request is received from a Regulatory Authority) and Covance does not have and
is not able to obtain instructions or approval from the Sponsor in the time
available, then Covance shall take such action as it reasonably believes to be
in the best interests of the Sponsor;

 

  h)

promptly supply to the Sponsor copies of all relevant communications made or
received by Covance in connection with Covance’s role as Legal representative;

 

  i)

promptly notify the Sponsor of and attend and report on any meetings or hearings
involving Covance in connection with Covance’s role as Legal Representative,
provided that, where requested by the Sponsor, Covance shall use all reasonable
efforts to ensure that representatives of Sponsor are also permitted to attend
such meetings and hearings; and

 

  j)

in the event that legal proceedings are instigated in the Australia, Europe,
Mexico, Korea, or United Kingdom, accept the service of legal documents, but not
including payment of legal, consultancy, medical, specialist or expert fees
associated with any claim made against either Covance or the Sponsor.

 

  1.2.

Subject to Covance acting as the Legal Representative of the Sponsor under the
Agreement, the Sponsor represents and warrants that:

 

Page 5 of 11



--------------------------------------------------------------------------------

  a)

it shall review all information and material contained or referenced in all
clinical trial notifications (CTNs) and all clinical trial applications or
similar required documents (CTAs) for the investigational medicinal product to
be tested or used in the performance of the Study as provided to Covance by the
Sponsor or that are subject of the Services provided by Covance hereunder (Test
Materials) to ensure that all such information and material is accurate,
complete and not false or misleading;

 

  b)

it will provide sufficient amounts of the Test Materials as required by law or
as reasonably requested by Covance;

 

  c)

the Test Materials shall be manufactured, packaged and (except to the extent
that labelling, coding and distribution is to be provided as Services under the
Agreement pursuant to a Work Order) labelled, coded and distributed in
compliance with all applicable laws, rules, regulations and procedures,
including Good Manufacturing Practice;

 

  d)

at the close of the Study, the Sponsor shall retain any and all records relating
to the Study, including records received from Covance and shall maintain those
records for twenty-five years or such other longer period of time as required by
law. In addition, the Sponsor shall make such records available for inspection
by any applicable Regulatory Authority; and

 

  e)

the Sponsor shall provide to Covance all such information as Covance may
reasonably request from time to time and/or as may be necessary to enable
Covance to perform all responsibilities as the Legal Representative for the
Sponsor. The Sponsor shall provide all safety information pertinent to the Test
Materials to Covance including, all Serious Adverse Event reports, consistent
with applicable requirements as necessary to maintain in a legally compliant
manner, all CTNs and CTAs.

 

  1.3.

The Sponsor shall indemnify, defend and hold harmless Covance from any Loss
resulting from any means, any claim, demand, assessment, action, suit,
proceeding, settlement or investigation arising from or related any liability
imposed on the Covance Group as a result of its responsibilities as a Legal
Representative, local sponsor or a similar role for the Sponsor under this Work
Order; provided that Sponsor shall not be obliged to indemnify, defend or hold
harmless Covance to the extent any Loss arises from (i) any act or omission of
Covance, their Affiliates or Subcontractors or Vendors that is a breach of any
provision of the Agreement, Work Order or this Annex; (ii) any negligence,
recklessness or wilful misconduct of Covance, their Affiliates or Subcontractors
or Vendors; or (iii) any losses arising from Covance, or their respective
Affiliate’s or Subcontractor’s or Vendor’s failure to mitigate any such claim,
demand, assessment, action, suit, proceeding, settlement, investigation

 

2.

Clinical Services

 

  2.1.

General Assumptions

 

  •  

The current scope of the Study Scope and Budget do not include [*]. An increase
in [*] will result in a Budget change.

 

  •  

The current scope of the Study and Budget include [*].

 

  •  

The Study has an adaptive design, and the decision to enter [*]. Earlier
termination of this Work Order by Sponsor at any time shall be governed by
Section 21.2 and 22.3 of the MSA. For avoidance of doubt, the Parties
acknowledge that [*].

 

  •  

Current assumptions, timeline and the Budget for [*].

 

Page 6 of 11



--------------------------------------------------------------------------------

  2.2.

Phase IIb

[*]

 

  2.3.

Phase III

[*]

 

Page 7 of 11



--------------------------------------------------------------------------------

ANNEX 2 – BUDGET

The pricing for the Work Order shall be deemed to be a [*], which means [*].

 

  1.

Part IIb Budget

[*]

 

SERVICE FEES [*]

     24,574,036.11  

TOTAL INDIRECT FEES

     3,573,270.92  

PASS-THROUGH EXPENSES

     24,223,362.44  

VENDOR BID EXPENSES

     7,662,694.25  

TOTAL FEES INCLUDING PASS-THROUGHS / VENDOR BIDS

     60,033,363.71  

[*]

 

  2.

Part III Budget

[*]

 

SERVICE FEES [*]

     20,041,449.72  

TOTAL INDIRECT FEES

     2,000,000.00  

PASS-THROUGH EXPENSES

     14,249,126.35  

VENDOR BID EXPENSES

     5,019,253.19  

TOTAL FEES INCLUDING PASS-THROUGHS / VENDOR BIDS

     41,309,829.26  

[*]

 

Page 8 of 11



--------------------------------------------------------------------------------

ANNEX 3 – PAYMENT SCHEDULE OR PAYMENT TERMS

 

  1.

Phase IIb

 

  a.

Clinical Fees

Covance Clinical Fees will be invoiced [*]

 

  b.

Indirect Fees – Covance Central Laboratories Services

Phase IIb Covance Central Laboratories Service (CCLS) Fees will be invoiced to
the Sponsor on [*].

 

  c.

Pass Through Cost (PTC)

All Phase IIb Pass Through Expenses and Costs, including Vendor costs and
Investigator Grants, will be invoiced to the Sponsor [*].

At the signature of the Work Order Sponsor will be invoiced for a Phase IIb [*].

 

  2.

Phase III

 

  a.

Clinical Fees

[*]

Table no. 1 – Milestone Payment Schedule

[*]

Table no. 2 – Monthly Payment Schedule

[*]

 

  b.

Indirect Fees – Covance Central Laboratories Services

Phase III Covance Central Laboratories Service (CCLS) Fees will be invoiced to
the Sponsor on [*] upon execution of activities.

The Phase IIb CCLS Deposit will be [*].

 

  c.

Pass Through Cost (PTC)

All Phase III Pass Through Expenses and Costs, including Vendor costs and
Investigator Grants, will be invoiced to the Sponsor on [*]. Notwithstanding the
payment term of thirty (30) days agreed under Section 8.3 of the MSA, Sponsor
shall pay Covance’s invoices for PTC at receipt of the invoice and not later
than fifteen (15) days of the invoice date. The Phase IIb Investigator Grants
Advance Payment will be retained by Covance through Phase III initiation and
execution as Phase III Investigator Grants Advance Payment until the Study
reaches final account reconciliation or returned to Sponsor if the Work Order is
earlier terminated.

The Phase IIb Vendor and Out of Pocket Expenses Advance Payment will be retained
by Covance through Phase III initiation and execution as Phase III Vendor and
Out of Pocket Expenses Advance Payment until the Study reaches final account
reconciliation or returned to Sponsor if the Work Order is earlier terminated.

 

Page 9 of 11



--------------------------------------------------------------------------------

ANNEX 4 – PRO- FORMA POWER OF ATTORNEY FOR LEGAL REPRESENTATION SERVICES

THIS POWER OF ATTORNEY is made on [insert date] by Galectin Therapeutics Inc.
whose registered office is at, a company with its registered office at Suite
240, 4960 Peachtree Industrial Boulevard, Norcross, Georgia 30071, USA (the
“Principal”).

 

1.

APPOINTMENT AND POWERS

 

  1.1

The Principal hereby appoints COVANCE INC. with its principal place of business
at 206 Carnegie Center, Princeton, New Jersey, 08540 USA as its attorney in fact
(the “Attorney”) and gives authority for the Attorney to act in the Principal’s
name or otherwise and on its behalf to the extent necessary to perform the
following activities relating to the conduct of the clinical trial under
Protocol Number GT-031 (NASH-RX) and with study title: “A Seamless, Adaptive,
Phase 2b/3, Double-Blind, Randomized, Placebo-controlled, Multicenter,
International Study Evaluating the Efficacy and Safety of Belapectin (GR-MD-02)
for the Prevention of Esophageal Varices in NASH Cirrhosis” (the “Clinical
Trial”) and provided that any powers granted herein shall apply only to the
conduct of the Clinical Trial in [insert relevant country/region]:

 

  (a)

prepare and sign documents required for the Clinical Trial by the local ethics
committees and central ethics committees;

 

  (b)

correspond with ethics committees for purposes related to the Clinical Trial;

 

  (c)

handle, negotiate and sign site agreements and other agreements relating to the
provision of clinical services for the Clinical Trial on its behalf and/or,
subject to approval by the Principal in writing, in the Principal’s name as its
Attorney;

 

  (d)

monitor and manage the Clinical Trial;

 

  (e)

import any investigational medicinal product required for the Clinical Trial in
accordance with the relevant customs procedures;

 

  (f)

store and distribute materials related to the Clinical Trial;

 

  (g)

obtain export licenses for the Clinical Trial if required;

 

  (h)

assist the Principal to report serious adverse events related to the Clinical
Trial to ethics committees in accordance with local requirements; or

 

  (i)

collect any investigational medicinal product from sites at which the Clinical
Trial is conducted and return to the Principal or arrange for destruction as
required by the Principal,

in each case, in accordance with and subject to the Covance Master Services
Agreement entered into between the Principal and the Attorney on [insert]
relating to the conduct of the Clinical Trial.

 

  1.2

Except for those agreements referred to in Paragraph 1.1(c) above, the Attorney
shall have no authority to enter into any agreements in the name or on behalf of
the Principal or otherwise act on behalf of or bind the Principal, and the
Attorney shall not hold itself out as having authority to do the same.

 

  1.3

This Power of Attorney cannot be transferred or delegated by the Attorney to any
other persons or entity.

 

Page 10 of 11



--------------------------------------------------------------------------------

2.

DURATION

 

  2.1

Subject to Paragraphs 2.2 and 2.3, this Power of Attorney shall be valid until
completion of the Clinical Trial in accordance with the protocol for the
Clinical Trial.

 

  2.2

The Principal may revoke the Power of Attorney in relation to the Attorney with
immediate effect by written notice at any time to the relevant Attorney at the
relevant address above.

 

  2.3

The Attorney may revoke the Power of Attorney with immediate effect in
accordance with paragraph 9 of the relevant work order forming part of the
Agreement.

 

  2.4

The Attorney must immediately cease to exercise any of the powers granted by
this Power of Attorney if this Power of Attorney expires, terminates or is
revoked by the Principal.

 

3.

RATIFICATION

The Principal undertakes to ratify and confirm whatever the Attorney does or
purports to do in good faith in the exercise of any power conferred by this
Power of Attorney.

 

4.

VALIDITY

The Principal declares that a person who deals with the Attorney in good faith
may accept a written statement signed by the Attorney to the effect that this
Power of Attorney has not been revoked as conclusive evidence of that fact.

 

5.

LANGUAGE

The official text of this Power of Attorney and any notices given hereunder
shall be in English. If any dispute occurs concerning the construction or
interpretation of this Power of Attorney, reference shall be made only to the
Power of Attorney as written in English and not to any translation into any
other language.

 

6.

JURISDICTION

This Power of Attorney (and any dispute, controversy, proceedings or claim of
whatever nature arising out of or in any way relating to this Power of Attorney
or its formation or any act performed or claimed to be performed under it) shall
be governed by and construed in accordance with [insert relevant law].

 

Galectin Therapeutics Inc. Name:  

 

Signature:  

 

Title:  

 

Date:  

 

 

Page 11 of 11